Citation Nr: 9915168	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for a chronic headache 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to May 1966, 
and from March 1968 to May 1977.  This appeal arises from an 
April 1995 rating decision of the Department of Veterans 
Affairs (VA), Nashville, Tennessee, regional office (RO).  

In March 1999, a hearing was held in Nashville, Tennessee, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991 & Supp. 1998).  At that time, the veteran withdrew 
the issue of entitlement to a compensable evaluation for 
hemorrhoids.  Accordingly, the Board will not address that 
issue in this decision. 

In a written statement received in March 1999, the veteran 
raised a claim of service connection for tinnitus.  That 
issue is referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran currently has chronic dysthymic disorder 
which began during his periods of active service.

3.  The veteran does not currently have post-traumatic stress 
disorder.

4.  There is no objective evidence of a chronic headache 
disorder during service or currently.


CONCLUSIONS OF LAW

1.  Dysthymic disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).

2.  The veteran has not submitted evidence of well grounded 
claim for service connection for post-traumatic stress 
disorder or a chronic headache disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

Acquired Psychiatric Disorder

The Board finds that the veteran's claim for service 
connection for an acquired psychiatric disorder is well 
grounded and that there is no further duty to assist the 
veteran in the development of the claim.  38 U.S.C.A. § 5107 
(West 1991).  No further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.  

An April 1966 medical examination conducted at the time of 
the veteran's separation from his first period of service 
noted that the veteran had experienced occasional episodes of 
depression, with no complications noted.  On the separation 
examination conducted at the end of his second period of 
active duty in May 1977, the examiner noted that the veteran 
had frequent trouble sleeping, depression and excessive worry 
associated with personal problems.  No treatment had been 
sought.

VA outpatient records show treatment for depression and/or 
dysthymia, and paranoid personality disorder from 1995 to 
1998.  Chronic insomnia was noted as one of the veteran's 
symptoms.  

A VA psychiatric examination was conducted in March 1998.  
The examiner reviewed the entire claims folder prior to the 
examination.  The veteran reported that he had poor sleep, 
low energy with little initiative, did not enjoy food, felt 
helpless, hopeless, unproductive, and had problems with 
concentration.  He described frustration at officers in the 
military whom he believed had a lack of concern for 
individuals.  On examination, the veteran was cooperative, 
but subdued.  His speech was guarded and halting, with a 
circumstantial narrative, but the veteran showed sequential 
thought processes without hallucinations or delusions.  He 
was fully oriented, but displayed impaired judgment and 
insight.  His mood was depressed, and his affect was 
controlled and flat.  The diagnoses were dysthymic disorder, 
and personality disorder, not otherwise specified, with 
paranoid features.  The examiner stated that the symptoms had 
been present since the veteran's discharge from service.  

Symptoms of depression were noted at the veteran's separation 
from each period of service, in 1966 and 1977.  The veteran 
is currently undergoing treatment for chronic dysthymia.  The 
VA examiner diagnosed dysthymic disorder, and stated that the 
symptoms had been present since the veteran's discharge from 
service.  Based on the foregoing, the Board finds that the 
veteran is entitled to service connection for dysthymic 
disorder.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998)



Post-traumatic Stress Disorder and Headache Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).

The threshold question to be answered is whether the veteran 
has presented evidence of well-grounded claims, that is, ones 
which are plausible.  If he has not presented well-grounded 
claims, his appeal must fail and there is no duty to assist 
him further in the development of his claims because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for post-traumatic stress disorder and 
a chronic headache disorder, the Board concludes that the 
veteran's claims for those benefits are not well grounded.

The veteran served in the Air Force as an automatic radar 
tracking technician.  He was assigned to Vietnam, 
Newfoundland, and Matagorda Island Air Force Basis in Texas 
on the Gulf of Mexico. 

As noted above, the veteran reported symptoms of 
sleeplessness, worry and depression during service.  On his 
separation examination in 1977, he reported weekly headaches 
for the previous two months.  A chronic headache disorder was 
not diagnosed during service.  The veteran complained of 
headaches on VA examination in July 1977, but no diagnosis 
was made.  Nor is there any diagnosis of a chronic headache 
disorder of record at any time since service.

Psychological testing in 1995 did not find post-traumatic 
stress disorder.  On psychological testing in August 1997, 
the examiner noted that the veteran's examples of symptoms 
were more consistent with character pathology than post-
traumatic stress disorder.  Dysthymic disorder and paranoid 
personality disorder were diagnosed.  On the VA psychiatric 
examination in March 1998, the examiner reported the 
veteran's claimed stressors, and noted that his reaction 
appeared to be more one of anger and frustration than 
symptoms of post-traumatic stress disorder.  The veteran's 
symptoms were noted to indicate depression rather than post-
traumatic stress disorder.  

A report of a five hour hospitalization of the veteran at 
Cleveland Community Hospital in August 1998 noted discharge 
diagnoses of major depressive disorder, recurrent, severe, 
and post-traumatic stress disorder, chronic (provisional).  
This last was obviously based on the veteran's reported 
history of treatment for post-traumatic stress disorder, 
which is not supported by the objective record.  The report 
of hospitalization which included a report of a mental status 
examination did not note any post-traumatic stress disorder 
symptoms and did not make any reference to military service, 
other than to report the veteran's relating that he had 
dreams in which there "is a commonality of uniforms."  A 
provisional diagnosis without objective findings of any 
symptoms attributed to that diagnosis is not a "clear" 
diagnosis.

The record does not contain a clear diagnosis of post-
traumatic stress disorder, and there is no evidence of a 
chronic headache disorder at any time following separation 
from service in 1977.  The veteran has contended that he has 
post-traumatic stress disorder as the result of his service 
during Vietnam, Newfoundland, and the Gulf of Mexico, and 
that a chronic headache disorder began during such service.  
However, his lay statements are not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge and are not competent 
evidence that would render his claims well-grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
objective medical evidence to support the veteran's 
contentions that he has post-traumatic stress disorder and a 
chronic headache disorder as a result of service, his claims 
are not well grounded.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claims for service connection for post-
traumatic stress disorder and a chronic headache disorder are 
plausible or otherwise well-grounded.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Under these 
circumstances, those claims are denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).  


ORDER

Service connection for dysthymic disorder is granted.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for a chronic headache disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

